807 F.2d 175Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Rosa M. RODRIQUEZ, Defendant-Appellant.
No. 86-5102.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1986.Decided Dec. 9, 1986.

Before PHILLIPS and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Rosa M. Rodriquez, appellant pro se.
Alfred W. Bethea, Jr., Office of the United States Attorney, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order affirming Rosa M. Rodriquez's conviction of drunk driving pursuant to 18 U.S.C. Sec. 13 is without merit.


2
Because the dispositive issue has recently been decided authoritatively, United States v. Walker, 552 F.2d 566 (4th Cir.), cert. denied, 434 U.S. 848 (1977) (see also United States v. Mariea, 795 F.2d 1094 (1st Cir.1986)), we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  United States v. Rodriquez, CR No. 86-84 (D.S.C., June 24, 1986).


3
AFFIRMED.